

	

		II

		109th CONGRESS

		2d Session

		S. 2177

		IN THE SENATE OF THE UNITED STATES

		

			January 18, 2006

			Mr. Durbin introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To make the sale or fraudulent transfer of telephone

		  records a criminal offense.

	

	

		1.Short titleThis Act may be cited as the

			 Phone Records Protection Act of

			 2006.

		2.Prohibition on

			 sale or transfer of telephone records

			(a)In

			 generalTitle 18, United States Code, is amended by inserting

			 after chapter 123 the following new chapter:

				

					124Telephone

				records

						

							Sec.

							2801. Prohibition on sale or transfer of

				  telephone records.

						

						2801.Prohibition

				on sale or transfer of telephone records

							(a)Criminal

				violationWhoever knowingly

				and intentionally sells or fraudulently transfers or uses, or attempts to sell

				or fraudulently transfer or use, the records of a customer of a telephone

				service provider shall be fined in accordance with this title, imprisoned for

				not more than 10 years, or both.

							(b)Nonapplicability

				to law enforcement agenciesSubsection (a) shall not prevent any

				action by a law enforcement agency, or any officer, employee, or agent of such

				agency, to obtain the records of a customer of a telephone service provider in

				connection with the performance of the official duties of the agency.

							(c)Exception for

				law enforcement requestsA telephone service provider, or any

				employee thereof, shall not be in violation of subsection (a) if such provider,

				upon request, transfers or otherwise provides to a law enforcement agency, or

				any officer, employee, or agent of such agency the records of a customer of

				such provider.

							(d)DefinitionsIn

				this section:

								(1)Records of a

				customerThe term records of a customer means any

				data or information associated with an individual contained in a database,

				networked or integrated databases, or other data system of a telephone service

				provider.

								(2)Telephone

				serviceThe term telephone service—

									(A)has the same

				meaning given the term telecommunications service in section 3

				of the Communications Act of 1934 (47 U.S.C. 153); and

									(B)includes any form

				of wireless telephone service, including—

										(i)cellular

				telephone service;

										(ii)broadband

				Personal Communication Service (PCS) telephone service;

										(iii)Covered

				Specialized Mobile Radio (SMR) service; and

										(iv)any successor

				service to such service (including so-called next generation or third

				generation service).

										(3)Telephone

				service providerThe term telephone service

				provider has the same meaning given the term telecommunications

				carrier in section 3 of the Communications Act of 1934 (47 U.S.C.

				153).

								.

			(b)Amendment to

			 part analysisThe table of chapters at the beginning of part I of

			 title 18, United States Code, is amended by inserting after the item relating

			 to chapter 123 the following new item:

				

					

						

							“124. Prohibition on sale of

					 telephone records2801”.

							

						

					

				

			

